Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 11/30/2021: 
Claims 1-20 are pending in the current application. Claims 1 has been amended. Claims 14-20 remain withdrawn without traverse. 
Claim Objections
Claim 1 recites “…exclude the battery module, being determined to have the minimum SoC from among the battery modules, in the performing the wireless charging or wireless discharging” in lines 18-19; however, based on the instant disclosure in appears that the battery module determined to have the minimum SoC is charged by the adjacent battery modules or can perform balancing with adjacent batteries, and therefore does participate in the wireless charging or wireless discharging (P139-141). Amendments to claim 1 based on the disclosure are recommended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 6-8 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. At least claims 7-8 and 10 recite limitations that are now included in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al. (US 2015/0194839) in view of Provencher et al (US 2018/0013311) and Hardy (US 2017/0214256).
Regarding claim 1, Wojcik teaches an apparatus with battery temperature control (P31), comprising: 
	a battery pack comprising battery modules 1110-1140, with at least one of the battery modules comprising 
	an antenna 512/622, disposed on a side surface of the at least one battery module, configured to wirelessly communicate with another antenna of another battery module of the battery modules, or antenna/coils that gather information on the battery packs determining which is best paired etc. and use wireless data communication between battery packs (P79.95-98). 
Wojcik teaches that the battery modules may wirelessly communicate with one another to determine how power already within the battery pack should be distributed (P96) and performing 512/622 disposed on a side surface of the at least one battery module (where each battery module has a coil P93) (P68. 75. 94). Therefore, it would have been obvious to one of ordinary skill in the art to use the coils on the side surfaces of the adjacent battery modules to wirelessly transmit and receive power with another coil of the another battery module thus performing battery balancing by performing wireless charging and wireless discharging on adjacent battery modules through the coil based on the acquired information via the controller (33-34. 94-100. 77-79).
	Wojcik teaches the controller, connected to the at least one of the battery modules, configured to control a temperature of the battery pack, or perform thermal management using either one or both of the antenna and the coil based on acquired information of the battery pack, and (P31. 78)
Wojcik is silent in teaching the coil can be disposed on the same side surface of the at least one battery module; however, one of ordinary skill in the art could dispose the coil on the side surface of the battery module in order to create more points of connectivity across the surface of the module. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04
The results are not unexpected because merely moving the coil to the same side surface of the battery module as the antenna does not change the function of the coil and provides the exact same functionality as taught by Wojcik – to create another coupling point on the surface of the module (P79). 

Provencher teaches that the controller is configured to control the temperature of the battery pack using the antenna, or coil in response to the temperature of the battery module being less than or equal to a first reference value, or a predetermined maximum threshold temperature. Allowing the controller to only heat the battery module via this coil when it is below this first reference value, or predetermined maximum threshold temperature, is used as a fail-safe mechanism to prevent overheating (P26). The application of the known technique of the controller configuration to control the temperature of a battery pack using an antenna as taught by Provencher, applied to the configuration of modified Wojcik would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. thermal management of the battery pack using the antenna. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thermal management technique of Provencher, to have the controlled of modified Wojcik control the pack using the antenna in response to the temperature of the at least one battery module being less than or equal to a first 
Modified Wojcik in view of Provencher teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the battery module being less than or equal to a second reference value, or below a default threshold. (P38). The second reference value, or predetermined threshold value is less than the first reference value, or predetermined maximum threshold temperature. 
Modified Wojcik teaches the controller determines which module has the minimum state of charge, or receives information on the state of charge related to the battery packs (P88-92. 96-100) and removing/replacing a discharged battery (P100). Modified Wojcik teaches that many charging and power distribution algorithms are possible based on the information shared between various packs (P98). 
Modified Wojcik is silent in teaching when the performing the wireless charging or wireless discharging the controller is further configured to determine which battery module of the battery modules included in the battery pack has a minimum (SoC) and exclude the battery module, being determined to have the minimum SoC from among the battery modules in the performing of wireless charging or wireless discharging; however, Hardy, in a similar field of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the information of the controller, including the battery with the minimum state of charge of modified Wojcik, and exclude it from being discharged in the performing of wireless discharging to prevent irreversible damage that can be done to the battery, as taught by Hardy. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Wojcik is silent in teaching exactly how the controller controls the temperature of the battery pack, or the controller is further configured to control the temperature of the battery pack by causing a supply of current or voltage to either one or both of the antenna and the coil to generate heat; however, in the same field of endeavor, Provencher teaches analogous art of a battery utilizing a coil that allows for not only wireless powering of the battery, but also a means to heat the battery (Fig. 1, P23).  Provencher further teaches a controller 30 that receives temperature data of the battery 34 which is used to control a temperature of the battery pack by use of the coil (P23-30).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to use the coil of Provencher in modified Wojcik in light of the teachings and instruction on how to control the temperature of the battery pack while charging. Furthermore, it would have been obvious to one having ordinary skill in the art to further provide the controller of Wojcik to be configured to receive temperature data of the battery modules 10, 10 to control a temperature of the battery pack by use of the coil given Provencher also teaches this functionality (P23-30), thereby achieving the advantage of effectively controlling the battery pack temperature by use of the coil based on the conditions of the measured information regarding the battery. Provencher teaches that the controller is configured to control the temperature of the battery pack based on the coil by using a control circuity that receives information about the temperature based on temperature sensors in order to determine whether to signal coil heating (P25-26, Claim 3). Provencher teaches this is done by suppling power or voltage to the circuitry and thus to the coil (P22-23. 30). This teaching is also taught by Wojcik, where information, such as temperature is used to determine how power should be distributed (P96. 101), thus temperature can be used to control, or controlled by charging through the coil, or via voltage.  
claim 3, modified Wojcik teaches the antenna is configured as a near field communication (NFC) antenna (P37. 45)
Regarding claim 4, modified Wojcik teaches having an antenna disposed on a plurality of sides of the at least one battery module (P5. 75. 79) to improve connection configuration options (P98). Furthermore, a skilled artisan would know that because the antenna also works to heat the battery pack by applying the antenna on plural sides of the battery pack would lead to a more even temperature distribution, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI B 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dispose the coil on plural sides of the at least one battery module of modified Wojcik. 
Regarding claim 5, modified Wojcik teaches having a coil disposed on a plurality of sides of the at least one battery module (P5. 75. 79) to improve connection configuration options (P98). Furthermore, a skilled artisan would know that because the coil also works to heat the battery pack by applying the coil on plural sides of the battery pack would lead to a more even temperature distribution, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI B 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dispose the coil on plural sides of the at least one battery module of modified Wojcik. 
Regarding claim 6, modified Wojcik teaches the controller is configured to receive the acquired information of the battery pack from the antenna, or the control circuitry/monitor 
Regarding claim 7, modified Wojcik teaches the acquired information of the battery pack comprises a temperature of the at least one battery module (P31. 96). 
Regarding claim 8, modified Wojcik teaches the controller controls the temperature of the battery pack using the antenna (P31). 
Modified Wojcik is silent in teaching the controller controls the pack using the antenna in response to the temperature of the at least one battery module being less than or equal to a first reference value; however, Provencher, in a similar field of endeavor related to an apparatus with battery temperature control, teaches how to implement temperature control using a coil (P26). 
Provencher teaches that the controller is configured to control the temperature of the battery pack using the antenna, or coil in response to the temperature of the battery module being less than or equal to a first reference value, or a predetermined maximum threshold temperature. Allowing the controller to only heat the battery module via this coil when it is below this first reference value, or predetermined maximum threshold temperature, is used as a fail-safe mechanism to prevent overheating (P26). The application of the known technique of the controller configuration to control the temperature of a battery pack using an antenna as taught by Provencher, applied to the configuration of modified Wojcik would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. thermal management of the battery pack using the antenna. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the thermal management technique of Provencher, to have the controlled of modified Wojcik control the pack using the antenna in 
Regarding claim 10, modified Wojcik in view of Provencher teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the battery module being less than or equal to a second reference value, or below a default threshold. (P38). The second reference value, or predetermined threshold value is less than the first reference value, or predetermined maximum threshold temperature.
Regarding claim 11, modified Wojcik teaches the acquired information of the battery pack comprises a state of charge (SOC) of the at least one battery pack (P30-31). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of Provencher and Hardy as applied to at least claim 1 above, and further in view of Zhang (US 2012/0282857) .
Regarding claim 9, modified Wojcik teaches the apparatus of claim 1, the rejection of which is included herein in its entirety.
Modified Wojcik is silent in teaching that the controller is configured to control the temperature of the battery pack using a buffer connected to the antenna; however, Zhang, which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the buffer of Zhang in the apparatus of modified Wojcik in order to improve the performance of the battery pack with respect to the antenna and controllers communication. 
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe et al (US 2016/0268642) in view of Provencher et al (US 2018/0013311), Wojcik et al. (US 2015/0194839), Shimada et al. (JP5677171B2), Hartley et al (US 9,214,822) and Hardy (US 2017/0214256).
Regarding claim 1, Yamazoe teaches an apparatus with battery temperature control (Figs. 1 & 2), comprising:
a battery pack (Fig. 1) comprising battery cell groups 10, 10 (“battery modules”), with at least one of the battery cell groups 10 (“battery modules”) comprising:
an antenna 50 configured to wirelessly communicate with another antenna on another battery module (P22. 43. 64- where cell management device communicates with another cell management device; Fig. 2); and
a controller 5 configured to control a temperature of the battery pack based on information of the battery pack (i.e., Yamazoe teaches measuring state of charge, where state of charge includes the temperature (P18. 23), wherein this information is transmitted to the controller 5 which then controls the inverter based on the information to charge or discharge the 
Yamazoe is deficient in teaching a coil configured to transmit and receive power; however, in the same field of endeavor, Provencher teaches analogous art of a battery utilizing a coil that allows for not only wireless powering of the battery, but also a means to heat the battery (Fig. 1, P23).  Provencher further teaches a controller 30 that receives temperature data of the battery 34 which is used to control a temperature of the battery pack by use of the coil (P23-30).  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack of Yamazoe with a coil configured to transmit and receive power given Provencher teaches analogous art and such a configuration allows the for the advantageous features of wireless powering of the battery as well as a means to heat the battery (Fig. 1, P23).  Furthermore, it would have been obvious to one having ordinary skill in the art to further provide the controller of Yamazoe to be configured to receive temperature data of the battery modules 10, 10 to control a temperature of the battery pack by use of the coil given Provencher also teaches this functionality (P23-30), thereby 
Yamazoe in view of Provencher is silent in teaching the coil is configured to wirelessly transmit and receive power with another coil of the another battery pack and is disposed on the side surface of the at least one battery module, or perform battery balancing by performing wireless charging or wireless discharging on an adjacent battery module through the coil based on acquired information; however, Wojcik, in a similar field of endeavor related to a battery pack, teaches using a battery monitor to also perform thermal management functions (similar to Provencher) (P31). Wojcik teaches battery packs with coils used for wirelessly receiving and transferring charge through the coil (P75). Wojcik also teaches that a plurality of battery modules, or battery packs, may communicate with one another to exchange information, including temperature and health, to determine how power should be distributed to battery packs (P96) and thus one battery module may charge another battery module (P97) via the wireless charging means, or coil to have proportional charging of a battery pack. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the coils of Yamazoe in view of Provencher communicate with one another, or a coil of a battery module configured to wirelessly transmit and receive power with another coil of another battery module, or perform battery balancing by performing wireless charging or wireless discharging on an adjacent battery module through the coil based on acquired information to have proportional charging of the module, as taught by Wojcik. 
Modified Yamazoe is silent in teaching the antenna disposed on the side surface of the at least one battery module; however, Shimada, in a similar field of endeavor related to a battery 
Modified Yamazoe is silent in teaching the antenna can function in a two way communication manner, or that the controller is configured to control the temperature using of the battery pack using the antenna in response to the temperature of the at least one battery module being less than or equal to a first reference value. 
However, Hartley, in a similar field of endeavor related to battery packs, teaches using antennas disposed on battery modules of battery packs that uses two way communication for an antenna, thus the antenna is capable of both outputting information, and controlling the information, such as charge. Hartley teaches that the battery pack can control charge (voltage) through the antenna based on a monitoring of temperature of the pack of cell (Col. 5 [50]) to maximize battery capacity (Col. 4 [12-43]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the antennas of modified Yamazoe be bidirectional, to be capable of both transmitting information, and controlling/charging to maximize capacity, and further to charge in response to temperature. 
Modified Yamazoe in view of Provencher teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the battery module being less than or equal to a first reference value, or a predetermined maximum 
Modified Yamazoe teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the battery module being less than or equal to a second reference value, or below a default threshold. (P38). The second reference value, or predetermined threshold value is less than the first reference value, or predetermined maximum threshold temperature. 
Therefore, in the apparatus of modified Yamazoe in view of Provencher and Hartley, the controller controls the temperature of the battery pack using the coil (to adjust the temperature) and the antenna (as taught by Hartley in view of Provencher) in response to the temperature of the battery pack being less than or equal to a second reference value, which is less than a first reference value. 
Modified Yamazoe teaches balancing the state of charge of each battery in the battery group (P18-25. 43). 
Modified Yamazoe is silent in teaching when the performing the wireless charging or wireless discharging the controller is further configured to determine which battery module of the battery modules included in the battery pack has a minimum (SoC) and exclude the battery 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the information of the controller, including the battery with the minimum state of charge of modified Yamazoe, and exclude it from being discharged in the performing of wireless discharging to prevent irreversible damage that can be done to the battery, as taught by Hardy. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Yamazoe in view of Provencher teaches that the controller is configured to control the temperature of the battery pack based on the coil by using a control circuity that receives information about the temperature based on temperature sensors in order to determine whether to signal coil heating (P25-26, Claim 3). Provencher teaches this is done by suppling power or voltage to the circuitry and thus to the coil (P22-23. 30). This teaching is also taught by Wojcik, where information, such as temperature is used to determine how power 
Regarding claim 3, modified Yamazoe teaches that the antenna receives a wireless signal transmitted from the battery cell management device, therefore configured as a near field communication antenna to perform NFC. 
Regarding claim 4, modified Yamazoe in view of Shimada teaches the antenna is disposed on plural sides of the at least one battery module (P11). 
Regarding claim 5, modified Yamazoe in view of Provencher and Wojcik teaches that the coil is in close proximity to the battery in order to heat it (P23; Provencher). Wojcik teaches having a coil disposed on a plurality of sides of the at least one battery module (P5. 75. 79) to improve connection configuration options (P98). Furthermore, a skilled artisan would know that because the coil also works to heat the battery pack by applying the coil on plural sides of the battery pack would lead to a more even temperature distribution, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI B Further, a skilled artisan would know that putting the coil directly on the battery, the heat transfer from the coil to the battery would be more efficient. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to dispose the coil on plural sides of the at least one battery module of modified Yamazoe. 
Regarding claim 6, modified Yamazoe teaches that the controller is configured to receive acquired information of the battery pack from the antenna (P18).
Regarding claim 7, modified Yamazoe teaches that the information of the battery pack comprises a temperature of the at least one battery module (P18. 23). 
claim 8, modified Yamazoe in view of Hartley teaches using antennas disposed on battery modules of battery packs that uses two way communication for an antenna, thus the antenna is capable of both outputting information, and controlling the information, such as charge. Hartley teaches that the battery pack can control charge (voltage) through the antenna based on a monitoring of temperature of the pack of cell (Col. 5 [50]) to maximize battery capacity (Col. 4 [12-43]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the antennas of modified Yamazoe be bidirectional, to be capable of both transmitting information, and controlling/charging to maximize capacity, and further to charge in response to temperature. 
Modified Yamazoe in view of Provencher teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the battery module being less than or equal to a first reference value, or a predetermined maximum threshold temperature. Allowing the controller to only heat the battery module via this coil when it is below this first reference value, or predetermined maximum threshold temperature, is used as a fail-safe mechanism to prevent overheating (P26). Given the silence of Hartley on how to utilize the temperature and antenna response, it would be obvious to a skilled artisan to integrate the process of the temperature and the coil of Provencher, in the antenna of modified Yamazoe in view of Hartley, and thus the controller controls the temperature of the battery pack using the antenna is response to the temperature of the at least one battery module being less than or equal to a first reference value. 
Regarding claim 10, modified Yamazoe teaches that the controller is configured to control the temperature of the battery pack using the coil in response to the temperature of the 
Therefore, in the apparatus of modified Yamazoe in view of Provencher and Hartley, the controller controls the temperature of the battery pack using the coil (to adjust the temperature) and the antenna (as taught by Hartley in view of Provencher) in response to the temperature of the battery pack being less than or equal to a second reference value, which is less than a first reference value. 
Regarding claim 11, modified Yamazoe teaches that the information of the battery pack comprises a state of charge (SOC) of the at least one battery module (P.18, 23)
Regarding claim 12, modified Yamazoe teaches that the battery management device can obtain the voltage value, or power, of each battery cell as data for calculating the state of charge of each battery group (par. 34) 
Modified Yamazoe is silent in teaching that the controller is configured to calculate a chargeable power and a dischargeable power of the at least one battery module based on the state of charge; however, Hartley teaches a battery pack comprising battery modules (Col. 4 [53-54]) with an antenna of the battery modules (110, Fig. 1) used to communicate a controller, or battery pack manager unit (102, Fig. 1) which is able to control the temperature of the battery pack based on information of the battery pack (Col. 5 lines 15-20). Hartley teaches that information of the battery pack comprises a state of charge (SOC) of the battery (Col. 5 [15-20]) in order use the controller, or battery pack manager to achieve certain performance objectives such as minimizing individual cell damage, charging time or maximizing energy out of the pack (Col. 2 [30-43]). Hartley also teaches that the controller, or battery pack manager is configured to 
Given that modified Yamazoe teaches that the chargeable power (and thus dischargeable power) is able to be controlled through the coil and antenna, when the controller measures the chargeable power and dischargeable power based on the SOC, as taught by Hartley. A skilled artisan would know that this could be used to control the temperature of the battery pack, as shown in modified Yamazoe in view of Provencher. 
The examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the controller of Yamazoe configured to calculate a chargeable power and a dischargeable power of the at least one battery module based on the SOC, as taught by Hartley, to control the temperature of the battery pack based on the chargeable power the dischargeable power to maximize the energy of the pack and minimize individual cell damage. 
Regarding claim 13, modified Yamazoe in view of Hartley teaches that the controller is configured to group the at least one battery module, or specifically control each battery device, to transmit and receive, or control the power based on the chargeable and dischargeable power, or measured charging (Col. 5 [7-19]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazoe in view of Provencher, Wojcik, Shimada, Hartley and Hardy as applied to  at least claim 1 above, and further in view of Zhang (US 2012/0282857) .
Regarding claim 9, modified Yamazoe teaches the apparatus of claim 1, the rejection of which is included herein in its entirety.
Modified Yamazoe is silent in teaching that the controller is configured to control the temperature of the battery pack using a buffer connected to the antenna; however, Zhang, which relates to the near field communication between an antenna and a controller (P25. 28) teaches using the controller with an antenna electrically connected to a buffer, or amplifier (P25) for improved performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the buffer of Zhang in the apparatus of modified Yamazoe in order to improve the performance of the battery pack with respect to the antenna and controllers communication. 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wojcik does not teach the features of “perform battery balancing by performing wireless charging or wireless discharging on an adjacent battery module through the coil based on the acquired information”. 
Examiner notes that applicant refers to only select paragraphs of Wojcik that are directed to a wired charging/discharging process; however, Wojcik is also directed to wireless charging/discharging on an adjacent battery module through the coil: 

    PNG
    media_image1.png
    404
    428
    media_image1.png
    Greyscale

As noted in highlighted P94, power may be transferred between the battery packs using the methods of wireless power transfer, wherein each battery pack contains the disclosed features (P93). 

    PNG
    media_image2.png
    170
    435
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    313
    448
    media_image3.png
    Greyscale


Examples of paragraphs that teach using a coil for wireless power transfer are shown above. 

    PNG
    media_image4.png
    379
    448
    media_image4.png
    Greyscale

P97 further expands on battery balancing using wireless charging and discharging, wherein the last underlined segment teaches that a battery with a lower state of charge is configured to wirelessly receive charge from a battery with a higher charge. 
Applicant also argues Wojcik does not teach controlling the temperature; however, Wojcik is not relied on for teaching the temperature control. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that modified Yamazoe fails to teach the invention; however, provides no additional explanation as to how. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 
Applicant argues that Shimada fails to teach the antenna disposed on a surface of the battery module. 
Examiner respectfully disagree. Shimada teaches the antenna disposed on a surface of the module, clearly seen in Fig. 2. Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, of Yamazoe not teaching charging and discharging through the coil, or controlling the temperature, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The combination of other references are relied on to teach these limitations, as noted in the rejection above. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729